PER CURIAM:
The evidence more than adequately supports the finding that the union secured Havill’s discharge primarily because he was not a member of the union, an action clearly unlawful under the Act. Radio Officers Union, etc. v. N.L.R.B., 347 U.S. 17, 40-42, 74 S.Ct. 323, 98 L.Ed. 455 (1954); N.L.R.B. v. Local 776 IATSE, 303 F.2d 513 (9th Cir. 1962).
So long as a major or dominant reason for discharge was one proscribed by the Act, it is immaterial that the acting party may have had other legitimate grounds for its action. N.L.R.B. v. Tonkin Corp., 352 F.2d 509 (9th Cir. 1965); Bon Hennings Logging Co. v. N.L.R.B., 308 F.2d 548, 553-555 (9th Cir. 1962).
We decree enforcement of the Board’s order.